DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
 	This application repeats a substantial portion of prior Application No. 17/305, 474, filed 07/08/2021, and adds disclosure not presented in the prior application. Because this application names the inventor or at least one joint inventor named in the prior application, it may constitute a continuation-in-part of the prior application. Should applicant desire to claim the benefit of the filing date of the prior application, attention is directed to 35 U.S.C. 120, 37 CFR 1.78, and MPEP § 211 et seq.

Claim Rejections - 35 USC § 103
 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

 	Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Valenzuela (US Pub 2020/0266640).
 	Regarding claim 1, Valenzuela discloses an earbuds charging case, comprising: 
 	a central body having a top lid and a bottom lid which open and close (see fig. 3, 4 below; top lid and bottom lid); 

    PNG
    media_image1.png
    934
    984
    media_image1.png
    Greyscale

 	a left earbud home and a right earbud home positioned underneath the top lid and adapted to receive earbuds (fig. 4, elements 402, 404; ¶ 0009, 0042), 
 	the left and right earbud homes having a charging point which engages with a corresponding charging point the earbuds (see abstract, and ¶ 0037), respectively, the left and right earbud homes being below a flat surface on the central body underneath the lid (see fig. 6; the left and right earbud homes being below the flat surface).


    PNG
    media_image2.png
    852
    1113
    media_image2.png
    Greyscale

 	Although Valenzuela does not disclose the earbuds charging case, comprising: an upper charging status light that extends around an exterior perimeter from a front side to a rear side of the central body, Valenzuela does disclose the LEDs can flash three colors to indicate the state of charge of the one or more wireless in-ear utility device in ¶ 0028.  The use of the particular size/shape of SOC indicators [e.g., the upper charging status light] claimed by applicant, does not show any criticality, is considered to be nothing more than a choice of engineering skill, choice or design because 1) neither non-obvious nor unexpected results, i.e., results which are different in kind and not in degree from the results of the prior art, will be obtained as long as the LEDs are able to indicate the SOC of the in-ear utility devices, as already suggested by Valenzuela, 2) the use of the particular shape/size of charging status indicators by Applicant is considered to be nothing more than the use of one of numerous and well 
 	Regarding claim 2, although Valenzuela does not disclose wherein the upper charging status light extends around an entire perimeter of the central body such that the upper charging status light is unbroken from end to end, Valenzuela does disclose the LEDs can flash three colors to indicate the state of charge of the one or more wireless in-ear utility device in ¶ 0028.  The use of the particular size/shape of SOC indicators [e.g., the upper charging status light] claimed by applicant, does not show any criticality, is considered to be nothing more than a choice of engineering skill, choice or design because 1) neither non-obvious nor unexpected results, i.e., results which are different in kind and not in degree from the results of the prior art, will be obtained as long as the LEDs are able to indicate the SOC of the in-ear utility devices, as already suggested by Valenzuela, 2) the use of the particular shape/size of charging status indicators by Applicant is considered to be nothing more than the use of one of numerous and well known alternate types of the state of charge indicators that a person having ordinary skill in the art would have been able to provide using routine experimentation in order to provide feedback to users as already suggested by Valenzuela.  See MPEP 2144.06 and MPEP 2144.07.
 	 Regarding claim 3, Valenzuela discloses wherein the upper charging status light is separated into sections, in which one lateral side is dedicated to outputting a status light responsive to a detected battery life for a left earbud, and an opposing 
	 Regarding claims 4 and 15, Valenzuela discloses wherein an interior surface of the top lid is recessed to accommodate space occupied by the inserted earbuds (see fig. 4 and 6).  
 	Regarding claims 5 and 16, Valenzuela discloses the earbuds charging case, further comprising a left battery home and a right battery home underneath the bottom lid and adapted to receive detachable earbud batteries (¶ 0010).  
 	Regarding claims 6 and 17, Valenzuela discloses wherein the left and right battery homes have a different structure than the left and right earbud homes (¶ 0010, 0032).  
	Regarding claim 7, Valenzuela discloses the earbuds charging case further comprising a lower charging status light, in which an output light of the lower charging status light changes based on a detected battery life of inserted detachable earbud batteries into the left and right battery homes (¶ 0032). Although Valenzuela does not disclose a lower charging status light that extends around an exterior perimeter from the front side to the rear side of the central body, Valenzuela does disclose third light component located proximal to a third charging compartment, of the second set of charging compartments, wherein the third charging compartment  is operable to charge the first battery module; a fourth light component located proximal to a fourth charging compartment, of the second set of charging compartments, wherein the fourth charging compartment is operable to charge the second battery module in ¶ 0032.  The use of the particular size/shape of SOC indicators [e.g., the upper charging status light] 
 	Regarding claims 8 and 13, although Valenzuela does not disclose wherein the lower charging status light extends around an entire perimeter of the central body such that the lower charging status light is unbroken from end to end, Valenzuela does disclose third light component located proximal to a third charging compartment, of the second set of charging compartments, wherein the third charging compartment  is operable to charge the first battery module; a fourth light component located proximal to a fourth charging compartment, of the second set of charging compartments, wherein the fourth charging compartment is operable to charge the second battery module in ¶ 0032.  The use of the particular size/shape of SOC indicators [e.g., the upper charging status light] claimed by applicant, does not show any criticality, is considered to be nothing more than a choice of engineering skill, choice or design because 1) neither non-obvious nor unexpected results, i.e., results which are different in kind and not in degree from the results of the prior art, will be obtained as long as the LEDs are able to 
	 Regarding claim 9, Valenzuela discloses the earbuds charging case, further comprising a battery life sensor internal to the earbud’s central body for detecting a battery life of the inserted earbuds and detachable earbud batteries (¶ 0028, 0032).
 	Regarding claim 10, Valenzuela discloses an earbuds charging case, comprising: 

    PNG
    media_image1.png
    934
    984
    media_image1.png
    Greyscale


 	a left earbud home and a right earbud home positioned underneath the top lid and adapted to receive earbuds (fig. 4, elements 402, 404; ¶ 0009, 0042), 
 	the left and right earbud homes having a charging point which engages with a corresponding charging point the earbuds (see abstract, and ¶ 0037), respectively, the left and right earbud homes being below a flat surface on the central body underneath the lid (see fig. 6; the left and right earbud homes being below the flat surface).
 	Valenzuela discloses one or more charging status LEDs [103, 104, 105] to provide the user feedback regarding one or more chargeable device modules, such as one or more wireless in-ear utility device in ¶ 0028.

    PNG
    media_image2.png
    852
    1113
    media_image2.png
    Greyscale

 	Although Valenzuela does not disclose the earbuds charging case, comprising: a lower charging status light that extends around an exterior perimeter from a front side to a rear side of the central body, Valenzuela does disclose the LEDs can flash three colors to indicate the state of charge of the one or more wireless in-ear utility 
  	Regarding claim 11, Valenzuela discloses a battery life sensor internal to the earbud’s central body for detecting a battery life of the inserted detachable earbud batteries (¶ 0028, 0032).  
	Regarding claim 12, Valenzuela discloses wherein the top lid and the bottom lid open from opposite sides of the central body, such that respective hinges for the top and bottom lid are on opposite sides of each other (fig. 3-6).  
	Regarding claim 14, Valenzuela discloses wherein the lower charging status light is separated into sections, in which one lateral side is dedicated to outputting a status light responsive to a detected battery life for a left detachable earbud battery, and an opposing lateral side is dedicated to outputting a status light responsive to a detected battery life for the right detachable earbud battery (¶ 0032).
Regarding claim 18, Valenzuela discloses the earbuds charging case further comprising a pair of receptacles within the left and right battery homes, in which individual receptacles on each pair are differently sized and shaped to ensure correct battery orientation when inserted (see fig. 3-6).  
	Regarding claim 19, Valenzuela discloses the earbuds charging case further comprising indicator lights on a surface adjacent to the left and right battery homes, in which the indicator lights output a characteristic about each battery’s connection to the left and right battery homes (¶ 0028).  
	Regarding claim 20, Valenzuela discloses wherein the indicator lights output a specific color responsive to interference detected between the battery homes’ charging points and the detachable earbud batteries’ charging points (¶ 0028).

Conclusion
 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
 	Chandramohan et al. US Pub 2017/0094399
 	
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZIXUAN ZHOU whose telephone number is (571)272-6739. The examiner can normally be reached 9:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew A Dunn can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZIXUAN ZHOU/Primary Examiner, Art Unit 2859                                                                                                                                                                                                        11/05/2021